Citation Nr: 0915024	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-35 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been submitted to 
establish a claim for service connection for posttraumatic 
stress disorder (PTSD), and if so, whether service connection 
is warranted.

2. Whether new and material evidence has been submitted to 
establish a claim for service connection for bilateral 
hearing loss, and if so, whether service connection is 
warranted.

3. Whether new and material evidence has been submitted to 
establish a claim for service connection for bilateral 
tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from February 
1969 to January 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2006 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in St. Louis, Missouri.  


FINDINGS OF FACT

1. A December 2002 RO rating decision denied the Veteran's 
request to reopen his previously disallowed claim of 
entitlement to service connection for PTSD; the Veteran did 
not appeal the December 2002 RO rating decision.

2. Evidence associated with the claims file after the last 
final denial in December 2002 relating to the Veteran's claim 
for service connection for PTSD is not new and material.

3. A December 2002 RO rating decision denied the Veteran's 
request to reopen his previously disallowed claim of 
entitlement to service connection for bilateral hearing loss; 
the Veteran did not appeal the December 2002 RO rating 
decision. 

4. Evidence associated with the claims file after the last 
final denial in December 2002 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim for service connection for bilateral hearing 
loss.

5. A December 2002 RO rating decision denied the Veteran's 
request to reopen his previously disallowed claim of 
entitlement to service connection for bilateral tinnitus; the 
Veteran did not appeal the December 2002 RO rating decision.

6. Evidence associated with the claims file after the last 
final denial in December 2002 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim for service connection for bilateral 
tinnitus.

7. Bilateral hearing loss was not manifested during the 
Veteran's active duty or within one year of discharge from 
service; any current bilateral hearing loss is not related to 
service.

8. The competent evidence fails to establish that tinnitus is 
related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1. The December 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. New and material evidence has not been submitted, thus the 
claim to reopen a claim for service connection for PTSD is 
denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

3. New and material evidence has been submitted, thus the 
claim of entitlement to service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

4. New and material evidence has been submitted, thus the 
claim of entitlement to service connection for bilateral 
tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

5. Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to have been incurred in or have been aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

6. Tinnitus was not incurred in or aggravated by the 
Veteran's active duty service. 38 U.S.C.A. §§ 1101, 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  In the case of a request to reopen a 
previously disallowed claim, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's underlying service connection 
claims, when VA receives a complete or substantially complete 
application for benefits, it must (1) notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, (2) which information and evidence 
VA will obtain, (3) and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An April 2006 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a letter dated in April 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the April 2006 letter notified the 
Veteran of what was necessary to reopen his claims in 
accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The April 2006 letter also advised the Veteran what 
information and evidence was needed to substantiate the 
underlying service connection claims.  The letter requested 
that he provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  Finally, the April 2006 letter included 
information regarding how VA establishes a disability rating 
and effective date in accordance with Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006). 

The Board observes that the April 2006 letter was sent to the 
Veteran prior to the August 2006 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Veteran's representative asserts that VA erred by mailing 
the October 2006 statement of the case too soon.  
Specifically, she notes that a letter sent on October 21, 
2006, says that VA will wait 60 days from the issuance of the 
letter to allow the Veteran to elect the DRO review process 
rather than the traditional appeal process.  However, she 
notes, the statement of the case was issued four days later 
on October 25, 2006, before the Veteran's sixty day window 
expired.  While the Board agrees that the RO issued the 
October 2006 statement of the case too soon, the Board also 
finds that this error did not prejudice the Veteran.  
Primarily, the Board notes that the Veteran could still have 
elected the DRO review process, in which case a DRO would 
have readjudicated the claim and issued a supplemental 
statement of the case.  Moreover, the Veteran ratified the 
traditional appeal process implied by the October 2006 
statement of the case when he submitted his substantive 
appeal in November 2006.  

Further, the Veteran's representative has not alleged a 
specific harm caused by timing error.  Rather, she merely 
states that she "has issue" with it.  Although notice 
errors are presumed prejudicial, the Board finds based on the 
preceding discussion that adjudication is essentially fair, 
since the Veteran could have nevertheless elected the DRO 
process but chose not to do so.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) (stating that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication).  Finally, the Board believes 
that remand at this stage would cause unnecessary delay with 
no benefit flowing to the claimant.  

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment and personnel records are 
associated with the claims folder, as are relevant VA 
treatment records.  The Veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claims.  Finally, the Veteran 
was afforded a VA examination with respect to the issues 
decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

A. New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§§ 7103 and 7104 (West 2002).  However, the claimant may 
request that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  Id.; see also Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

38 C.F.R. § 3.156(a) (2008) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been 
satisfied.

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  The Board may not discuss the merits of 
final decision until the Veteran has presented new and 
material evidence sufficient for the Board to reopen the 
claim.  See 38 U.S.C.A. § 5108 (West 2002).

At the time of the prior final decision in this matter, as 
issued in a December 2002 RO decision, the evidence under 
consideration consisted of the Veteran's service treatment 
records, personnel records, the Veteran's lay statements, and 
reports from VA exams conducted in June 1999.

The Veteran's initial claims of entitlement to service 
connection for hearing loss, tinnitus, and PTSD were denied 
by RO rating decision dated in October 1999.  The 
corresponding rating decision indicates that the basis for 
the RO's denials for hearing loss and tinnitus were the lack 
of a nexus between the disability and service.  The reason 
for the PTSD denial was lack of a verifiable stressor and 
lack of a link between symptomotology and service.  The 
Veteran did not appeal the decision; therefore, it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  The Veteran filed a request to reopen his previously 
disallowed claims, but was denied by the RO in a December 
2002 rating decision for lack of new and material evidence.  
The Veteran did not appeal the RO's decision in December 
2002; therefore, it became final.  Id.

The Veteran filed another request to reopen his claims in 
March 2006.  The RO reopened his claim for bilateral hearing 
loss and denied it on the merits in a rating decision dated 
in August 2006.  In the same decision, The RO denied 
reopening of the Veteran's tinnitus and PTSD claims.  Before 
the RO's denial, additional evidence was associated with the 
claims file, including lay statements from the Veteran, VA 
treatment records, and a report from a July 2006 VA 
examination.

Upon examination of the evidence, the Board finds that the 
Veteran has submitted new and material evidence sufficient to 
reopen two of his three claims:  hearing loss and tinnitus.

With respect to the Veteran's claim for service connection 
for PTSD, the Board finds that the Veteran has not submitted 
new and material evidence.  Since the Veteran's previous 
final denial, he has submitted additional lay statements 
describing his stressors and VA treatment records from 2006 
providing a diagnosis for PTSD.  The Veteran's statements 
describing his stressors, including engaging hostile forces 
and collecting dead bodies, are not new because they were 
considered as stressors in the October 1999 RO rating 
decision.  Thus, they are insufficient to reopen the 
Veteran's claim.  

The VA treatment records from 2006 are new, because they were 
not part of the record at the time of the prior final denial 
and because they offer a diagnosis from a medical 
professional who has not previously offered a diagnosis.  
However, while the records are new, they are not material, 
because they do not relate to an unestablished fact necessary 
to substantiate the claim.  Although they offer a diagnosis 
of PTSD, this element was already established at the time of 
the previous final denial.  The new evidence does not verify 
a particular stressor, nor does it create a link between the 
Veteran's PTSD diagnosis and his alleged stressor.  Thus, 
this evidence is also insufficient to reopen the Veteran's 
claim.  

Since the Veteran has not presented new and material 
evidence, the Board finds that the Veteran's claim to reopen 
his claim for service connection for PTSD must be denied.

With respect to his claims for hearing loss and tinnitus, the 
Board finds that the July 2006 VA examination report 
constitutes new and material evidence.  It is new because it 
was submitted after the Veteran's final previous denial and 
has not previously been considered.  It is material because 
it offers an opinion as to whether the Veteran's hearing loss 
and tinnitus is related to his military service, and this is 
an unestablished fact and the primary reason for the RO's 
previous final denial.

Since the Veteran has presented new and material evidence 
related to his hearing loss and tinnitus claims, the Board 
will consider whether service connection is warranted.  

B. Service Connection for Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing is considered disabling when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

Where a veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2008). That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).  

In his original March 1999 claim, the Veteran stated that his 
hearing loss and tinnitus began in 1972, the year he 
separated from service.  However, there is no contemporaneous 
medical evidence providing a diagnosis of either hearing loss 
or tinnitus.  Neither was diagnosed in service.  The 
Veteran's separation exam states that he had normal hearing 
upon separation.  The Board acknowledges that the Veteran is 
competent to offer a diagnosis of tinnitus.  See Layno Brown, 
6 Vet. App. 465, 469 (1994) (stating that a witness is 
competent to testify based on his senses- that which is 
heard, felt, seen, smelled, or tasted.)  However, a 
preponderance of the complete evidence is against a finding 
that the Veteran suffered from tinnitus beginning in 1972, 
since he was not medically diagnosed, did not seek treatment, 
and did not claim service connection for tinnitus until more 
than 25 years after separation.  This lapse in time between 
service and the first complaints and diagnoses weighs heavily 
against the Veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  In 
sum, a preponderance of the evidence demonstrates that the 
Veteran did not suffer hearing loss or tinnitus during 
service or for many years thereafter.  Thus, service 
connection based on the statutory presumption, chronicity 
during service, or continuity of symptomotology after service 
is denied.

Although the Veteran did not suffer hearing loss or tinnitus 
during service or for many years thereafter, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  To establish 
service connection in this manner, the evidence must show 
that the Veteran suffers from a current disability as a 
result of an in-service event(s).  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

At his July 2006 VA examination, the Veteran demonstrated 
that he currently suffers from hearing loss according to the 
VA standard.  38 C.F.R. § 3.385 (2008).  Specifically, the 
Veteran scored 40 decibels or above at 3000 Hertz and 4000 
Hertz in his each of his ears.  The Veteran was also 
medically diagnosed with tinnitus.  

However, although the evidence demonstrates that the Veteran 
currently suffers from hearing loss and tinnitus, there is no 
competent evidence that hearing loss or tinnitus is related 
to his active duty service.  When asked to offer an opinion 
as to the etiology of the Veteran's hearing loss and 
tinnitus, the July 2006 VA examiner stated that it is not as 
likely as not that hearing loss and tinnitus are related to 
military service.   The VA examiner stated that he based his 
opinion on the available information, which included the 
Veteran's claims file and an examination of the Veteran.

In response, the Veteran's representative asserts that the 
July 2006 examiner's opinion should be discounted because he 
believes the examiner did not review the Veteran's claims 
file.  The Board disagrees, noting that the examiner 
discussed the Veteran's service treatment records, which 
would have been part of the claims file.    

Finally, the Board acknowledges the Veteran's statements that 
his hearing loss and tinnitus are related to service.  
However, as a layperson, the Veteran is not competent to draw 
such a conclusion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (stating that laypersons are not competent to 
offer medical opinions).  

In sum, a preponderance of the evidence is against the 
Veteran's claims.  Although the Veteran has current hearing 
loss, a preponderance of the evidence is against a finding 
that the hearing loss is related to service.  Further, 
although the Veteran has current tinnitus, a preponderance of 
the evidence is against a finding that the Veteran suffered 
from tinnitus during service or continuously thereafter.  
Finally, a preponderance of the evidence is against a finding 
that the Veteran's current tinnitus is related to his active 
duty service.  Since a preponderance of the evidence is 
against the Veteran's claims, the benefit of the doubt rule 
does not apply and the Veteran's claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002).  














	(CONTINUED ON NEXT PAGE)

ORDER

Reopening of the claim for service connection for PTSD is 
denied.

Reopening of the claim for service connection for bilateral 
hearing loss is granted.

Reopening of the claim for service connection for bilateral 
tinnitus is granted.

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


